DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 11 recited “a first insulating layer” in line 4 and the examiner is confused if a first insulating layer is the same layer as claimed in claim 9 or different layer.  Therefore, claim 11 is indefinite.

Claim 13 recited “a first insulating layer” in line 4 and the examiner is confused if a first insulating layer is the same layer as claimed in claim 9 or different layer.  Therefore, claim 11 is indefinite.
Also, claim 13 recites the limitation "the first gate insulating layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends on claim 10 and claim 10 depends on claim 9.  However, either claim 9 or claim 10 does not disclose the limitation of "the first gate insulating layer".  Therefore, claim 13 is insufficient antecedent basis for this limitation in the claim.
Claims 14 depend from claim 13 so it is rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (US Patent Appl. Pub. No. 2016/0329361 A1).
[Re claim 1] Du discloses the display substrate, comprising: a base substrate (10); and at least one first signal line (20) and a first insulating layer (30), which are disposed on the base substrate, wherein a surface of the first insulating layer (upper surface of 30) away from the base substrate (10) and a surface of the at least one first signal line (upper surface of 20) away from the base substrate (10) are parallel with the base substrate and are substantially located in a continuous flat plane (see figure 1 and paragraph [0040]-[0043]).
[Re claim 2] Du also discloses the display substrate further comprising: a second insulating layer (40) disposed on the base substrate (10), wherein the second insulating layer (40) covers the first signal line (20) and the first insulating layer (30) (see figure 1 and paragraph [0044]).
 [Re claim 3] Du also discloses the display substrate further comprising a first electrode or a semiconductor layer (50) which is disposed on a side of the second insulating layer (upper surface of 40) away from the base substrate (10) (see figure 1 and paragraph [0040]).
 [Re claim 4] Du also discloses the display substrate wherein the at least one first signal line (20) comprises at least one or a combination of a gate line, a data line and a common electrode line (see paragraphs [0040], [0042], [0047], [0051]).

 [Re claim 7] Du also discloses the display panel, comprising the display substrate according to claim 1 (see paragraph [0025] and [0040]).
 [Re claim 8] Du also discloses the display device, comprising the display panel according to claim 7 (see paragraph [0025] and [0040]).
[Re claim 9] Du also discloses the manufacturing method of a display substrate, comprising: providing a base substrate (10); forming at least one first signal line (20) on the base substrate; and forming a first insulating layer (30) on the base substrate and the first insulating layer (30) is disposed side by side with the at least one first signal line (20), wherein a surface of the first insulating layer (upper surface of 30) away from the base substrate (10) and a surface of the at least one first signal line (upper surface of 20) away from the base substrate (10) are parallel with the base substrate and are substantially located in a continuous flat plane (see figure 1 and paragraph [0040]-[0043]).
[Re claim 15] Du also discloses the manufacturing method further comprising: forming a second insulating layer (40) on the base substrate (10) which is formed with the at least one first signal first line (20) and the first insulating layer (30), wherein the 
 [Re claim 16] Du also discloses the display substrate wherein the at least one first signal line (20) comprises at least one or a combination of a gate line, a data line and a common electrode line (see paragraphs [0040], [0042], [0047], [0051]).
[Re claim 18] Du also discloses the display substrate wherein the display substrate (10) is an array substrate (see figure 1 and paragraph [0040]).  Du discloses the method of forming a pixel structure, therefore the examiner consider that the substrate (10) is an array substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du (US Patent Appl. Pub. No. 2016/0329361 A1) in view of Abdalla et al. (US Patent No. 4,670,097).
[Re claim 10] Du discloses the method as claimed and rejected in claim 9, but Du does not disclose the method wherein providing a first mask; depositing a conductive layer film on the base substrate and coating a first photoresist layer on the conductive layer film; and exposing the first photoresist layer with the first mask, developing the exposed first photoresist layer to obtain a first photoresist pattern, and patterning the conductive layer film with the first photoresist pattern so as to form the at least one first signal line.  However, Abdalla discloses the method comprising: providing a first mask; depositing a conductive layer film (34) on the base substrate (32) and coating a first photoresist layer (36) on the conductive layer film (34); and exposing the first photoresist layer with the first mask, developing the exposed first photoresist layer to obtain a first photoresist pattern (42), and patterning the conductive layer film (34) with the first photoresist pattern (42) so as to form the at least one first signal line (46) (see figure 2a-2f and column 3 lines 31-54).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention was to pattering the first signal line using photoresist process in the method of Du in order to pattern the first signal line without damaging other layers.

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KYOUNG LEE/Primary Examiner, Art Unit 2895